Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 1 of 33 PageID# 18181



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

  CENTRIPETAL NETWORKS, INC.,              )
                                           )
        Plaintiff,                         )
                                           )
  v.                                       )     Case No. 2:18cv00094-HCM-LRL
                                           )
  CISCO SYSTEMS, INC.                      )
                                           )
        Defendant.                         )

       MEMORANDUM IN SUPPORT OF DEFENDANT CISCO SYSTEMS, INC.’S
              MOTION FOR JUDGMENT ON PARTIAL FINDINGS
          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 52(c)
                  AT THE CLOSE OF PLAINTIFF’S CASE
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 2 of 33 PageID# 18182



                                                  TABLE OF CONTENTS

                                                                                                                                      Page

  I.     INTRODUCTION ...............................................................................................................1

  II.    LEGAL STANDARDS .......................................................................................................3

  III.   CENTRIPETAL HAS NOT PROVEN DIRECT INFRINGEMENT UNDER 35
         U.S.C. § 271(a) ....................................................................................................................4

         A.         Legal Standards For Direct Infringement ............................................................... 4

         B.         Centripetal Has Not Shown that the Accused Product Combinations
                    Practice Key Limitations of U.S. Patent No. 9,917,856 ......................................... 5

                    1.         No Literal Infringement .............................................................................. 5

                    2.         No Infringement Under the Doctrine of Equivalents .................................. 7

         C.         Centripetal Has Not Shown that the Accused Product Combinations
                    Practice Key Limitations of U.S. Patent No. 9,560,176 ......................................... 7

                    1.         No Literal Infringement .............................................................................. 8

                    2.         No Infringement Under the Doctrine of Equivalents ................................ 11

         D.         Centripetal Has Not Shown that the Accused Product Combinations
                    Practice Key Limitations of U.S. Patent No. 9,137,205 ....................................... 12

                    1.         No Literal Infringement ............................................................................ 12

                    2.         No Infringement Under the Doctrine of Equivalents ................................ 15

         E.         Centripetal Has Not Shown that the Accused Product Combinations
                    Practice Key Limitations of U.S. Patent No. 9,203,806 ....................................... 15

                    1.         No Literal Infringement ............................................................................ 16

                    2.         No Infringement Under the Doctrine of Equivalents ................................ 21

         F.         Centripetal Has Failed to Prove that the Accused Product Combinations
                    Practice Key Limitations of U.S. Patent No. 9,686,193 ....................................... 21

                    1.         No Literal Infringement ............................................................................ 21

                    2.         No Infringement Under the Doctrine of Equivalents ................................ 25




                                                                     i
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 3 of 33 PageID# 18183



  IV.   CENTRIPETAL HAS NOT PROVED THAT CISCO INDUCED
        INFRINGEMENT UNDER 35 U.S.C. § 271(b) ...............................................................26

  V.    CONCLUSION ..................................................................................................................27




                                                                 ii
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 4 of 33 PageID# 18184



                                                    TABLE OF AUTHORITIES

                                                                                                                                           Page(s)
                                                                      CASES

  Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016) ...........................25

  Centillion Data Sys. v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279 (Fed. Cir.
     2011) ......................................................................................................................................4, 5

  Chih-Wen Chung v. Bed Bath & Beyond, Inc., No. EP-09-CV-330-FM, 2011 WL
     6439352 (W.D. Tex. July 1, 2011) ..........................................................................................19

  Colonial Penn Ins. v. Market Planners Ins. Agency Inc., 157 F.3d 1032 (5th Cir.
     1998) ..........................................................................................................................................3

  Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920 (2015) ...........................................3, 26, 27

  Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518 (1972) .....................................................4

  DSU Med. Corp. v. JMS Co., 471 F.3d 1293 (Fed. Cir. 2006) ......................................................27

  Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, amended on reh’g in part, 366 F.
     App’x 154 (Fed. Cir. 2009)......................................................................................................27

  Federal Ins. Co. v. HPSC, Inc., 480 F.3d 26 (1st Cir. 2007) ...........................................................3

  First Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404 (4th Cir.
      2000) ..........................................................................................................................................3

  Global-Tech Appliances, Inc. v. SEB, S.A., 563 U.S. 754 (2011)..................................................26

  In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) .....................................................................................19

  Lytle v. Household Mfg, Inc., 494 U.S. 545 (1990) .........................................................................4

  Mylan Institutional LLC v. Aurobindo Pharma Ltd., 857 F.3d 858 (Fed. Cir.
     2017) ..........................................................................................................................................5

  O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir.
     2008) ........................................................................................................................................17

  Ritchie v. United States, 451 F.3d 1019 (9th Cir. 2006) ..................................................................4

  Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246 (Fed. Cir. 2000)....................................4, 14

  W.L. Gore & Assocs., Inc. v. Medtronic, Inc., 874 F. Supp. 2d 526 (E.D. Va.
     2012), aff’d, 530 F. App’x 939 (Fed. Cir. 2013) .......................................................................4



                                                                          iii
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 5 of 33 PageID# 18185



  Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17 (1997) .....................................4, 5

                                      STATUTES, RULES, AND REGULATIONS

  35 U.S.C. § 271(a) .................................................................................................................1, 4, 14

  35 U.S.C. § 271(b) ................................................................................................................. passim

  35 U.S.C. § 271(c) .........................................................................................................................26

  Fed. R. Civ. P. 50 .............................................................................................................................4

  Fed. R. Civ. P. 52(a)(5) ....................................................................................................................3

  Fed. R. Civ. P. 52(c) ................................................................................................................1, 3, 4

                                                      OTHER AUTHORITIES

  9C Fed. Prac. & Proc. Civ. § 2573.1 (3d ed.) ..................................................................................4




                                                                         iv
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 6 of 33 PageID# 18186



  I.     INTRODUCTION

         Defendant Cisco Systems, Inc. (“Cisco”) respectfully submits the following

  memorandum in support of its motion under Federal Rule of Civil Procedure 52(c) for entry of

  judgment on partial findings on the issues of direct infringement under 35 U.S.C. § 271(a) and

  induced infringement under 35 U.S.C. § 271(b) as to all asserted patents. Plaintiff Centripetal

  Networks, Inc. (“Centripetal”) has “been fully heard” on those issues, such that the Court may

  make findings and enter judgment against Centripetal on any or all of those issues now, which

  would significantly shorten the presentation of the defense case. Fed. R. Civ. P. 52(c).

         Unlike in a jury trial, the Court does not take all inferences in Centripetal’s favor when

  deciding this motion, but rather may judge the credibility of Centripetal’s witnesses and draw

  reasonable inferences as the evidence warrants. As is developed in Part III below, the evidence

  shows that Centripetal has failed to prove that the accused combinations of Cisco’s products

  meet key limitations of Centripetal’s asserted patent claims, whether literally or by equivalents:

                ’856 patent: Centripetal presented no evidence that the accused combinations

                 “filter” or “route” “the determined packets”—i.e., the packets previously

                 determined to comprise “encrypted data that corresponds to the one or more

                 network-threat indicators”; the packets Centripetal pointed to indisputably

                 proceed to their ultimate destination without interruption and thus are not

                 “filter[ed].”

                ’176 patent: Centripetal presented no evidence that the accused combinations

                 “correlate” ingress and egress NetFlow records, as Centripetal’s infringement

                 theory of the ’176 patent claims requires; Centripetal merely pointed to




                                                   1
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 7 of 33 PageID# 18187



                  documents using the buzzword “correlate,” but these documents indisputably do

                  not discuss correlating ingress and egress NetFlow records.

                 ’205 patent: Centripetal presented no evidence that the accused combinations

                  satisfy the various “configured to” limitations as the Court construed them; Dr.

                  Mitzenmacher admitted that someone would still need to “set up a rule” in the

                  accused products to perform the claimed functions, and he failed to offer any

                  proof whatsoever regarding the limitation requiring a “network device configured

                  to copy information … and to forward the at least one packet to the destination

                  network address.”1

                 ’806 patent: Centripetal presented no evidence that the accused combinations

                  “cease processing one or more packets” under the proper interpretation of that

                  term, which means to stop processing one or more packets that the system has

                  already begun processing under the first rule set; it is undisputed that the accused

                  combinations do not stop processing one or more packets that the system has

                  already begun processing under the first rule set.

                 ’193 patent: Cisco has presented no evidence that the accused combinations have

                  “one or more packet-filtering rules configured to prevent a particular type of data

                  transfer”; Centripetal’s reliance on the quarantine option fails because it is a

                  human-operated tool rather than a “packet-filtering rule,” and it does not apply to

                  any “particular type of data transfer.”




        1
            All emphases are added unless otherwise noted.



                                                    2
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 8 of 33 PageID# 18188



         Centripetal’s assertion that Cisco induced a third party’s direct infringement under 35

  U.S.C. § 271(b) fails for an additional reason. Induced infringement requires proof that Cisco

  actually knew that the third party’s actions would constitute direct infringement of Centripetal’s

  patents. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015). Centripetal did not

  even attempt to prove such knowledge on Cisco’s part. See infra Part IV.

          For the foregoing reasons, the Court should enter judgment on partial findings that

  Centripetal has failed to prove direct infringement of all asserted patents and has likewise failed

  to prove induced infringement of all asserted patents.

  II.    LEGAL STANDARDS

         “If a party has been fully heard on an issue during a nonjury trial and the court finds

  against the party on that issue, the court may enter judgment against the party on a claim or

  defense that, under the controlling law, can be maintained or defeated only with a favorable

  finding on that issue.” Fed. R. Civ. P. 52(c). Rule 52(c) “authorizes the court to enter judgment

  at any time that it can appropriately make a dispositive finding of fact on the evidence.” First

  Virginia Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407 (4th Cir. 2000) (internal

  quotation marks omitted). The Court may issue judgment under Rule 52(c) “with respect to

  issues or defenses that may not be wholly dispositive of a claim or defense.” Fed. R. Civ. P.

  52(c) Advisory Committee’s Note to 1993 Amendment (emphasis added).2




         2
           Cisco reserves the right to challenge any factual findings made as to other issues not
  addressed in this motion. See Fed. R. Civ. P. 52(a)(5) (“A party may later question the
  sufficiency of the evidence supporting the findings, whether or not the party requested findings,
  objected to them, moved to amend them, or moved for partial findings.”); Federal Ins. Co. v.
  HPSC, Inc., 480 F.3d 26, 32 (1st Cir. 2007); Colonial Penn Ins. v. Market Planners Ins. Agency
  Inc., 157 F.3d 1032, 1036-37 & n.3 (5th Cir. 1998).



                                                   3
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 9 of 33 PageID# 18189



         In deciding Cisco’s Rule 52(c) motion, the Court should weigh the evidence and may

  make inferences in Cisco’s favor. W.L. Gore & Assocs., Inc. v. Medtronic, Inc., 874 F. Supp. 2d

  526, 540 (E.D. Va. 2012) (“To grant JMOL under Rule 52(c), a district judge must weigh the

  evidence and resolve credibility.”), aff’d, 530 F. App’x 939 (Fed. Cir. 2013). In contrast to

  judgment as a matter of law in a jury trial under Fed. R. Civ. P. 50, “[i]n deciding whether to

  enter judgment on partial findings under Rule 52(c), the district court is not required to draw any

  inferences in favor of the non-moving party; rather, the district court may make findings in

  accordance with its own view of the evidence.” Ritchie v. United States, 451 F.3d 1019, 1023 &

  n.7 (9th Cir. 2006) (citing Lytle v. Household Mfg, Inc., 494 U.S. 545, 554 (1990) (discussing

  Rule 52(c)’s predecessor)); see also 9C Fed. Prac. & Proc. Civ. § 2573.1 (3d ed.).

  III.   CENTRIPETAL HAS NOT PROVEN DIRECT INFRINGEMENT UNDER 35
         U.S.C. § 271(a)

         A.      Legal Standards For Direct Infringement

         To prove direct infringement, Centripetal was required to prove by a preponderance of

  the evidence that Cisco made, used, sold, offered for sale within, or imported into the United

  States a product that meets all the requirements of the asserted claims while the asserted patents

  were in force. 35 U.S.C. § 271(a); Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S.

  17, 40 (1997). “[O]ne may not be held liable under § 271(a) for ‘making’ or ‘selling’ less than a

  complete invention.” Rotec Indus., Inc. v. Mitsubishi Corp., 215 F.3d 1246, 1252 & n.2 (Fed.

  Cir. 2000) (citing Deepsouth Packing Co. v. Laitram Corp., 406 U.S. 518, 527-529, 531 (1972));

  Centillion Data Sys. v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279, 1288 (Fed. Cir. 2011)

  (finding that to “make” a system under § 271(a), a defendant must combine all of the claim

  elements). To “use” a system, the alleged direct infringer must “use” each and every element of




                                                   4
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 10 of 33 PageID# 18190



   the system, and must also put the invention into service––it must be the entity that controls the

   system as a whole and obtains a benefit from it. Centillion, 631 F.3d at 1284.

          If a patentee fails to demonstrate that a claim element is literally met, it may attempt to

   prove that that element is met under the doctrine of equivalents. Warner-Jenkinson, 520 U.S. at

   29-30. A claim element may be met by equivalents if the accused product performs substantially

   the same function in substantially the same way to obtain the same result as the claim element.

   Mylan Institutional LLC v. Aurobindo Pharma Ltd., 857 F.3d 858, 866-67 (Fed. Cir. 2017). An

   accused product may also meet a claim element by equivalents if it is insubstantially different

   from what is patented. Id. However, the doctrine of equivalents may not be applied so broadly

   as to effectively eliminate or vitiate a claim element. Warner-Jenkinson, 520 U.S. at 29-30.

          B.      Centripetal Has Not Shown that the Accused Product Combinations Practice
                  Key Limitations of U.S. Patent No. 9,917,856

          For U.S. Patent No. 9,917,856 (the “’856 patent”), Centripetal contends that Cisco’s

   accused switches and routers in combination with Stealthwatch and the Identity Services Engine

   (“ISE”) meet the elements of claims 24 and 25. Trial Tr. (Vol. 6B) (Cole) at 886:6-11.

   Centripetal has failed to present evidence sufficient to show that Cisco infringes these claims

   literally, and Centripetal admitted that it offered no evidence of infringement of the ’856 patent

   under the doctrine of equivalents. Cisco is thus entitled to judgment of non-infringement.

                  1.      No Literal Infringement

          The early limitations of asserted claims 24 and 25 require that the accused combination

   “receive data indicating a plurality of network-threat indicators,” “identify packets comprising

   unencrypted data,” and “identify packets comprising encrypted data.” Then, building on these

   limitations, the accused combination must

                  determine, based on a portion of the unencrypted data
                      corresponding to one or more network-threat indicators of the


                                                    5
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 11 of 33 PageID# 18191



                      plurality of network-threat indicators, packets comprising
                      encrypted data that corresponds to the one or more network-
                      threat indicators

   JTX-5 at claims 24, 25. Later, the accused combination must “filter … the determined packets

   comprising the encrypted data that corresponds to the one or more network-threat indicators.” In

   other words, the accused combination must filter “the” very same packets that were previously

   “determine[d]” to contain “encrypted data that corresponds to the one or more network-threat

   indicators.” Then the accused combination must “route … filtered packets to a proxy system.”

   Id.

          The accused combination indisputably does not “filter” or “route” to a proxy system any

   of the packets alleged to be part of the “determine” step. Centripetal’s expert Dr. Cole testified

   that, in his view, the “determine” step is performed in Stealthwatch based on NetFlow records

   sent from the router or switch. Trial Tr. (Vol. 7B) (Cole) at 1054:10-20, 1059:13-15. But Dr.

   Cole admitted that as the NetFlow record is sent to Stealthwatch, the packet continues on to its

   ultimate destination:

                  Q. But the packets would, the packets would go from User 1 or
                  User 2, through the router, and on to their intended destination,
                  right?

                  A. Yes. The packets as part of that connection would get routed
                  to its destination.

                  Q. Meanwhile, the NetFlow record goes up to Stealthwatch, right?

                  A. The NetFlow records that are generated goes up to
                  StealthWatch for analytics, correct.

                  Q. And the NetFlow record does not go to the users, right?

                  A. The NetFlow – the packets go to the user, but the NetFlow
                  doesn’t go to the user packets.




                                                    6
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 12 of 33 PageID# 18192



   Trial Tr. (Vol. 8A) (Cole) at 1078:7-18; see also id. at 1076:1-5 (admitting that NetFlow is

   “routed in a different manner … [t]han the packets”); id. at 1082:16-20 (admitting that “NetFlow

   records were sent to the StealthWatch Cloud and the packets proceeded along their way to the

   users as part of the communication session”); Trial Tr. (Vol. 7B) (Cole) at 1064:21-1066:6

   (admitting that as the NetFlow record is sent to Stealthwatch, “the original packets that came in

   to the router or switch, they keep on going” to their ultimate destination). In other words, by the

   time Stealthwatch makes any determination about the content of a particular packet, that packet

   has already been transmitted from the router or switch to its ultimate destination. Certainly,

   Centripetal has provided no evidence that Stealthwatch (or any other component of the accused

   combination) ever “filter[s] … the determined packets” or “route[s] … filtered packets to a proxy

   system,” as the claims require. Instead, all of the alleged “determined packets” proceed to their

   ultimate destination long before Stealthwatch makes any determination about them.

                  2.      No Infringement Under the Doctrine of Equivalents

          Although Centripetal asserted infringement under the doctrine of equivalents for the ’856

   patent in its Amended Complaint and in the Pre-Trial Order (Dkt. 29 ¶¶ 63, 357, 388, 391; Dkt.

   408 at 18 ¶ 20), it did not even attempt to introduce any evidence of infringement by equivalents

   for this patent at trial. Centripetal’s counsel admitted as much when asked by the Court. Trial

   Tr. (Vol. 8A) at 1087:13-1088:7. Thus, Cisco is entitled to judgment that the ’856 patent is not

   infringed by equivalents.

          C.      Centripetal Has Not Shown that the Accused Product Combinations Practice
                  Key Limitations of U.S. Patent No. 9,560,176

          For U.S. Patent 9,560,176 (the “’176 patent”), Centripetal contends that the combination

   of Cisco’s accused switch or router along with Stealthwatch with Cognitive Threat Analytics

   (“CTA”) meets the elements of claims 11 and 21. Trial Tr. (Vol. 7A) (Cole) at 975:19-21.



                                                    7
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 13 of 33 PageID# 18193



   Centripetal has failed to present evidence sufficient to show that Cisco infringes these claims

   literally, and Centripetal admitted that it offered no evidence of infringement of the ’176 patent

   under the doctrine of equivalents. Cisco is thus entitled to judgment of non-infringement of the

   ’176 patent.

                  1.      No Literal Infringement

          Asserted claims 11 and 21 require a system or a non-transitory computer-readable

   medium that, inter alia, does each of the following things:

                  identify a plurality of packets received by a network device from a
                      host located in a first network;

                  generate a plurality of log entries corresponding to the plurality of
                     packets received by the network device;

                  identify a plurality of packets transmitted by the network device to
                      a host located in a second network;

                  generate a plurality of log entries corresponding to the plurality of
                     packets transmitted by the network device;

                  correlate, based on the plurality of log entries corresponding to
                     the plurality of packets received by the network device and the
                     plurality of log entries corresponding to the plurality of packets
                     transmitted by the network device, the plurality of packets
                     transmitted by the network device with the plurality of packets
                     received by the network device.

   JTX-3 at claims 11, 21. Importantly, the “correlate” limitation requires a specific kind of

   correlation, namely correlation of “the plurality of packets transmitted by the network device”

   with “the plurality of packets received by the network device,” “based on [1] the plurality of log

   entries corresponding to the plurality of packets received by the network device and [2] the

   plurality of log entries corresponding to the plurality of packets transmitted by the network

   device.” Id. (bracketed numerals added for clarity).




                                                    8
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 14 of 33 PageID# 18194



          Centripetal failed to present any evidence that the accused combination performs these

   specific requirements of the “correlate” limitation. According to Dr. Cole, the two sets of log

   entries that must be correlated (i.e., “the plurality of log entries corresponding to the plurality of

   packets received by the network device and the plurality of log entries corresponding to the

   plurality of packets transmitted by the network device”) are two sets of NetFlow records

   (ingress and egress) sent from the accused router or switch to Stealthwatch. See Trial Tr. (Vol.

   8A) (Cole) at 1102:25-1103:7 (“Q. And so [claim element] B2 would be the ingress NetFlow

   record; is that fair? A. That looks to be correct, yes. A. And [claim element] B4 would be the

   egress NetFlow record; is that fair? A. That would also be correct. Q. Okay. And then those

   NetFlow records are going to be sent up to StealthWatch; is that fair? A. That is my

   understanding.”); id. at 1106:5-8 (“Q. And the claim specifically requires that it be the two

   NetFlow records that you identified be correlated, fair? A. The claim says that you’re

   correlating the logs from B2 and the logs from B4.”); id. at 1108:4-5 (claims require that “those

   two NetFlow records are being correlated”). According to Dr. Cole, when a packet is received

   by an accused router or switch, a corresponding “ingress” (“input”) NetFlow record is sent to

   Stealthwatch; and when that packet is transmitted from the accused router or switch, a

   corresponding “egress” (“exit”) Netflow record is sent to Stealthwatch. Trial Tr. (Vol. 7A)

   (Cole) at 980:4-16, 983:21-25, 984:19-24, 986:12-987:1, 988:17-989:1, 989:25-990:8; Trial Tr.

   (Vol. 8A) (Cole) at 1102:5-15, 1102:25-1103:7.

          Crucially, however, Centripetal offered no evidence whatsoever that the accused

   combination ever compares ingress and egress NetFlow records to correlate their ingress and

   egress log entries, as Dr. Cole’s theory of the “correlation” limitation required. Dr. Cole relied




                                                      9
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 15 of 33 PageID# 18195



   on three exhibits for this limitation, but they merely use variants of the word “correlate” to refer

   to very different actions; none demonstrates the specific type of correlation recited in the claims.

          First, Dr. Cole relied on PTX-1065, which is an internal Cisco presentation titled “Cisco

   Stealthwatch with Cognitive Threat Analytics.” Trial Tr. (Vol. 7A) (Cole) at 994:2-9; PTX-

   1065. Focusing on page 5 of the document (Bates 00037337.0005), Dr. Cole highlighted

   language stating “the cloud-based analytics engine that correlates threat behavior seen in the

   enterprise with those seen globally.” Trial Tr. (Vol. 7A) (Cole) at 995:13-18; PTX-1065 at 5.

   However, this language—which does not even mention NetFlow—is discussing a correlation of

   threats “seen in the enterprise” (i.e., within the Cisco-protected system) with threats “seen

   globally” (i.e., outside the Cisco-protected system). PTX-1065 at 5. It is not talking about

   correlating a log entry for a packet received by a router/switch with a log entry for a packet

   transmitted by that router/switch, much less performing such a correlation “based on” an ingress

   NetFlow record and an egress NetFlow record. This document provides no support for Dr.

   Cole’s opinion on the “correlate” limitation.

          Second, Dr. Cole relied on PTX-591, which shows release notes for Stealthwatch version

   6.10.3. Trial Tr. (Vol. 7A) (Cole) at 996:5-10; PTX-591. Focusing on page 4 of this document

   (Bates 065522), Dr. Cole highlighted language stating “CTA can now leverage detections from

   the analysis of WebFlow telemetry to improve the efficacy of analyzing NetFlow telemetry from

   Stealthwatch. This is accomplished by the system through correlation of both telemetry types.”

   PTX-591 at 4; Trial Tr. (Vol. 7A) (Cole) at 996:17-997:5. Again, this document is discussing an

   entirely different kind of “correlation” from that recited in the claims. The language of PTX-591

   on its face is talking about correlation of two different “telemetry types”—WebFlow and

   NetFlow—not comparing ingress NetFlow records to egress Netflow records to correlate




                                                    10
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 16 of 33 PageID# 18196



   received and transmitted packets, as Dr. Cole’s infringement theory requires in the context of the

   “correlate” claim limitation. For this reason, Dr. Cole was unable to identify anywhere in the

   document that actually discussed correlating ingress NetFlow records with egress NetFlow

   records. Trial Tr. (Vol. 8A) (Cole) at 1109:7-19.

          Finally, Dr. Cole relied on identical language from PTX-1009, which shows release notes

   for Cognitive Intelligence (formerly CTA). Trial Tr. (Vol. 7A) (Cole) at 997:13-21; PTX-1009.

   Dr. Cole focused on page 9 of this document (Bates 00004105.0009), which states “CTA can

   now leverage detections from the analysis of WebFlow telemetry to improve the efficacy of

   analyzing NetFlow telemetry from Stealthwatch. This is accomplished by the system through

   correlation of both telemetry types.” PTX-1009 at 9; Trial Tr. (Vol. 7A) (Cole) at 997:23-

   998:17. This is the exact same language Dr. Cole relied on for PTX-591 (Trial Tr. (Vol. 8A)

   (Cole) at 1110:3-6)—and it fails to show the claimed correlation for the same reason.

          Dr. Cole cannot simply cherry-pick the word “correlation” from various Cisco

   documents; the claims specifically require correlation of packets received and transmitted from

   an accused device based on the log entries generated upon a packet’s ingress and egress. None

   of his documents remotely suggests that Cisco’s devices perform that specific form of correlation

   to which the claims are limited. And he tellingly could not remember any source code that he

   had pointed to that suggested otherwise (Trial Tr. (Vol. 8A) (Cole) at 1110:7-16)—a point

   Centripetal’s counsel did not attempt to address on redirect examination.

          In sum, because Dr. Cole’s opinion that the accused combination “correlates” received

   and transmitted packets based on their ingress and egress log entries is not supported by any

   evidence, Cisco is entitled to judgment of no literal infringement of the ’176 patent.

                  2.      No Infringement Under the Doctrine of Equivalents




                                                   11
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 17 of 33 PageID# 18197



             Although Centripetal asserted infringement under the doctrine of equivalents for the ’176

   patent in its Amended Complaint and in the Pre-Trial Order (Dkt. 29 ¶¶ 63, 104, 127, 130; Dkt.

   408 at 18 ¶ 21), it did not even attempt to introduce any evidence of infringement by equivalents

   for this patent at trial. As with the ’856 patent, Centripetal’s counsel admitted its failure of proof

   under the doctrine of equivalents when asked by the Court. Trial Tr. (Vol. 8A) at 1087:13-

   1088:7. Thus, Cisco is entitled to judgment of no infringement by equivalents for the ’176

   patent.

             D.     Centripetal Has Not Shown that the Accused Product Combinations Practice
                    Key Limitations of U.S. Patent No. 9,137,205

             Centripetal contends that the accused product combinations (accused switches with

   Digital Network Architecture (“DNA”), accused routers with DNA, and accused firewalls with

   Firepower Management Center (“FMC”)) meet the limitations of claims 63 and 77 of U.S. Patent

   No. 9,137,205 (the “’205 patent”). Centripetal’s Findings of Fact ¶¶ 246-248 (Dkt. 419); Trial

   Tr. (Vol. 6A) (Mitzenmacher) at 725:14-726:10. Centripetal has failed to provide sufficient

   evidence to show infringement of these claims, either literally or under the doctrine of

   equivalents, because the accused combinations are not “configured to” perform the functions

   recited in the asserted claims, as the Court construed that limitation in its Claim Construction

   Order. Cisco is thus entitled to judgment of non-infringement.

                    1.     No Literal Infringement

             Both asserted claims 63 and 77 require a system or a non-transitory computer-readable

   medium that, inter alia, does the following:

                    receive, from the security policy management server, a dynamic security policy
                        comprising at least one rule specifying a set of network addresses and a
                        Session Initiation Protocol (SIP) Uniform Resource Identifier (URI);
                    receive packets associated with a network protected by the packet security
                        gateway;


                                                    12
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 18 of 33 PageID# 18198



                  perform, on the packets, on a packet by packet basis, at least one packet
                      transformation function of multiple packet transformation functions specified
                      by the dynamic security policy;
                  encapsulate at least one packet of the packets that falls within the set of network
                     addresses and matches the SIP URI with a header containing a network
                     address that is different from a destination network address specified by the at
                     least one packet and that corresponds to a network device configured to copy
                     information contained in the at least one packet and to forward the at least
                     one packet to the destination network address; and
                  route, based on the header, the at least one packet to the network address that is
                      different from the destination network address.

   JTX-1 at claims 63 and 77. Claim 63 of the ’205 patent specifically recites a “packet security

   gateway” that is “configured to” perform the recited actions listed above (e.g., to “receive…a

   dynamic security policy…”). Id. Both asserted claims 63 and 77 also require a “network device

   configured to copy information contained in the at least one packet and to forward the at least

   one packet to the destination network address.” Id.

          The Court construed the phrase “configured to” in the ’205 patent claims to require that

   the accused devices be configured to actually perform the recited functions, not that the devices

   merely be capable of performing those functions if a human later configured them to do so. See

   Dkt. 202 at 14 (“configured to” “requires that the device be actually configured to do the

   function” (emphasis in original)); id. at 22 (“configured to” “requires that the action actually do

   the function automatically”); Dkt. 191, Markman Tr. at 39:13-22 (“COURT: I think the

   language speaks for itself, so I think it means that it does it, not just is capable of doing it… I

   think the way it’s used in the claim language, it means it shall do that, not that it’s capable.”).

          Centripetal presented no evidence that the accused product combinations have ever been

   “actually configured to do the function[s]” required by the claims. Dr. Mitzenmacher admitted

   that he did not recall presenting any such evidence, and notably, Centripetal’s counsel did not

   elicit any redirect testimony from Dr. Mitzenmacher bearing on the “configured to” limitation as



                                                     13
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 19 of 33 PageID# 18199



   the Court construed it. See Trial Tr. (Vol. 6B) (Mitzenmacher) at 863:5-17 (“Q. You haven’t

   shown us any examples of where someone actually set up a rule to do this, right? A. Set up an

   example? I don’t recall specifically showing that.”); id. at 861:22-862:10 (“I can’t recall”

   identifying “a rule that has, as the condition, the presence of a [SIP URI], as the condition, and

   the result being if it’s got that SIP URI address, then it will encapsulate the packet”); id. at

   870:22-871:11. Instead, Dr. Mitzenmacher testified that, in his view, he only needed to

   demonstrate that the accused product combinations contained “code” or “functionality” that

   would allow someone to “set up a rule” that would perform the actions recited in the claim. See

   id. at 863:8-9 (“You know, someone may have to set up a rule to do it, but the system has the

   code to do all this ….”); see also generally id. at 862:16-863:17, 870:22-871:11. That is not

   enough under the Court’s claim construction, which limits the claimed invention to a device

   “actually configured” to perform the recited functions. Dkt. 202 at 14 (emphasis in original).

   The claims are not infringed by a device that merely could be so configured if someone “set[s]

   up a rule to do it.” See, e.g., Rotec, 215 F.3d at 1252 n.2 (“[O]ne may not be held liable under §

   271(a) for ‘making’ or ‘selling’ less than a complete invention.”); Trial Tr. (Vol. 6B)

   (Mitzenmacher) at 863:8-9.

          Moreover, Dr. Mitzenmacher essentially ignored the requirement of a “network device

   configured to copy information … and to forward the at least one packet to the destination

   network address,” which is present in the second part of the “encapsulate” limitation of asserted

   claims 63 and 77. JTX-1 at claims 63 and 77. While Dr. Mitzenmacher briefly testified about

   what this language requires (Trial Tr. (Vol. 6A) (Mitzenmacher) at 758:11-21), he offered no

   testimony whatsoever purporting to show that Cisco’s accused combination satisfied that

   requirement. See generally Trial Tr. (Vol. 6A) (Mitzenmacher) at 756:8-767:6. Indeed, Dr.




                                                     14
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 20 of 33 PageID# 18200



   Mitzenmacher did not even identify the claimed “network device,” much less explain how any

   such device is “configured to” perform the claimed “copy” and “forward” functions. Id. Having

   not discussed how this requirement is met, Dr. Mitzenmacher also necessarily ignored, yet again,

   this Court’s claim construction of “configured to” by failing to present any evidence that any

   alleged network device is “actually configured” to perform the required operations to “copy” and

   “forward.” Dkt. 202 at 14 (emphasis in original). Centripetal thus failed to demonstrate that the

   accused product combinations are configured to perform the functions that the asserted claims

   require.

              In sum, because Dr. Mitzenmacher failed to offer any evidence that the accused

   combinations were ever configured to actually perform the required operations of the asserted

   claims, and because he failed to offer any evidence whatsoever for the “network device

   configured to copy” limitation, Cisco is entitled to judgment of no literal infringement of the

   ’205 patent.

                    2.      No Infringement Under the Doctrine of Equivalents

          For the ’205 patent, Centripetal only referenced the doctrine of equivalents for the “SIP

   URI” limitation of the asserted claims. See generally Trial Tr. (Vol. 6A) (Mitzenmacher) at

   774:2-775:12. Thus, Centripetal’s equivalents argument cannot cure the deficiencies of proof for

   the “configured to” limitations relied upon in this motion.

          E.        Centripetal Has Not Shown that the Accused Product Combinations Practice
                    Key Limitations of U.S. Patent No. 9,203,806

          Centripetal contends that the accused product combinations (accused switches with DNA;

   accused routers with DNA; and accused firewalls with FMC) meet the limitations of claims 9

   and 17 of U.S. Patent No. 9,203,806 (the “’806 patent”). Centripetal’s Findings of Fact ¶¶147-

   149 (Dkt. 419); PTX-1883; Trial Tr. (Vol 4) (Mitzenmacher) at 556:11-557:4. Centripetal has



                                                    15
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 21 of 33 PageID# 18201



   failed to provide sufficient evidence to show infringement of these claims, either literally or

   under the doctrine of equivalents, because the accused routers, switches, and firewalls do not

   meet the “cease processing of one or more packets” limitation. Cisco is accordingly entitled to

   judgment of non-infringement.

                   1.      No Literal Infringement

           Asserted claims 9 and 17 require a system or a non-transitory computer-readable medium

   that, inter alia, does the following:

                   process, in accordance with the first rule set, a portion of the plurality of
                      packets;

                   signal, each processor of the at least two processors, to process packets in
                       accordance with the second rule set; and

                   configure, each processor of the at least two processors to, responsive to being
                      signaled to process packets in accordance with the second rule set:

                           cease processing of one or more packets;

                           cache the one or more packets;

                           reconfigure to process packets in accordance with the second rule set;

                           signal completion of reconfiguration to process packets in accordance with
                               the second rule set; and

                           responsive to receiving signaling that each other processor of the at least
                               two processors has completed reconfiguration to process packets in
                               accordance with the second rule set, process, in accordance with the
                               second rule set, the one or more packets.

   JTX-2 at claims 9 and 17. The ’806 patent’s asserted claims require a specific sequence of

   actions to be performed on “one or more packets.” First, the system must receive and “process,

   in accordance with the first rule set, a portion of the plurality of packets.” The claims then

   require that the accused combinations “cease processing of one or more packets” and, later,

   “process, in accordance with the second rule set, the one or more packets.” Accordingly, the



                                                    16
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 22 of 33 PageID# 18202



   system must cease processing one or more packets and then, later, process those same packets

   with the second rule set.

                          a.      The Court Should Resolve the Parties’ Dispute Over the
                                  Proper Construction of the “Cease Processing of One Or More
                                  Packets” Limitation

          Centripetal’s case-in-chief has revealed that the parties dispute the proper construction of

   “cease processing of one or more packets” in the asserted claims. Cisco’s interpretation of this

   term all along (including as set forth in its summary judgment brief, Dkt. 260 at 5-8) has been the

   term’s plain meaning: that “cease processing of one or more packets” means to stop processing

   one or more packets that the system has already begun processing under the first rule set. Dr.

   Mitzenmacher’s testimony demonstrated, however, that Centripetal seeks to interpret this term

   more broadly—namely, to cover implementations in which the system does not start processing

   a particular packet and then stop processing the same packet. Rather, Centripetal appears to read

   the claim to require only that the claimed system does not begin processing any new packets

   under the first rule set after the system is signaled to process packets in accordance with the

   second rule set. See Trial Tr. (Vol 5A) (Mitzenmacher) at 619:25-620:16 (“So what you have to

   do is stop processing for anything coming in, and anything that you would normally process,

   you’re going to cache.”). Put another way, under Centripetal’s reading, no cessation of

   processing the “one or more packets” is required.

          Accordingly, the parties have a claim construction dispute that must be resolved as a

   legal matter before the Court can decide literal infringement as a factual matter. See O2 Micro

   Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361-63 (Fed. Cir. 2008) (noting that

   “[a] determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary

   meaning’ may be inadequate when a term has more than one ‘ordinary’ meaning or when




                                                    17
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 23 of 33 PageID# 18203



   reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute”; and remanding to

   the district court to undertake the court’s “duty” to construe a disputed claim term).

          Cisco’s interpretation is supported by the claim’s plain language. The plain meaning of

   “cease” is to stop or discontinue. A product cannot cease processing a packet that it never

   started processing. The specification further supports Cisco’s understanding. As noted above,

   the next function required by the claims after the “cease processing” limitation is to “cache” the

   very same “one or more packets” that the system had just “cease[d] processing.” JTX-2 at

   claims 9 and 17. When introducing the concept of caching a packet, the ’806 patent specification

   states that “each of processors 300, 302, and 304 may cease processing packets and cache the

   packet they are currently processing for future processing in accordance with policy 132’s rule

   set.” JTX-2 at 7:59-63. This language clearly demonstrates that the patent contemplates ceasing

   processing of packets that are currently being processed, rather than simply not processing any

   new packets as Centripetal appears to believe.

          The prosecution history further supports Cisco’s interpretation. During prosecution of

   the ’806 patent, Centripetal added the second half of the claims, including the “cease processing”

   limitation, to overcome prior art. Ex. A3 (’806 patent prosecution history, October 6, 2015

   Amendment) at 2-4, 6 (amending claims 26 (which issued as asserted claim 9) and 34 (which

   issued as asserted claim 17)).4 Centripetal argued that the amended claims distinguished over

   prior art (Narayanaswamy) that held packets for processing in a queue because, unlike the



          3
              Citations herein to Exhibits A-L are to exhibits attached to and in support of this
   motion.
          4
           The October 6, 2015 Amendment was an exhibit to Cisco’s summary judgment motion.
   Dkt. 260, Ex. 5. Because this exhibit is intrinsic evidence relevant to the “cease processing”
   claim construction dispute, Cisco resubmits this exhibit (as Ex. A) with this motion.



                                                     18
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 24 of 33 PageID# 18204



   asserted claims, these queues did not “cache packets for which processing has ceased.” Id. at

   13-14. The Examiner then allowed the claims in part due to Centripetal’s addition of the “cease

   processing” limitation. Ex. B (’806 patent prosecution history, October 16, 2015 Notice of

   Allowability) at Bates 001293-94 (“The following is an examiner’s statement of reasons for

   allowance: The prior art … fails to explicitly teach … cease processing of one or more packets;

   cache the one or more packets ….”). Centripetal should be held to the claim interpretation it

   used to have the asserted claims granted. See, e.g., In re Zletz, 893 F.2d 319, 321 (Fed. Cir.

   1989) (“When the applicant states the meaning that the claim terms are intended to have, the

   claims are examined with that meaning.”); Chih-Wen Chung v. Bed Bath & Beyond, Inc., No.

   EP-09-CV-330-FM, 2011 WL 6439352, at *8 (W.D. Tex. July 1, 2011) (adopting the proposed

   construction that tracked the patent applicant’s express language in the prosecution history).

                          b.      Under the Proper Construction of “Cease Processing of One
                                  Or More Packets,” Centripetal Has Failed to Prove Literal
                                  Infringement

          Centripetal has failed to show that the accused product combinations “cease processing of

   one or more packets,” as that limitation is properly construed. Centripetal offered no evidence

   that the accused product combinations cease processing any packet after having begun

   processing it with the first rule set, and then begin processing that same packet with a second rule

   set. Instead, as Dr. Mitzenmacher admitted and Cisco’s technical documents confirm, if the

   Cisco accused products start processing any packets with a first rule set, they continue to process

   those packets under the first (“old”) rule set during the rule swap. Trial Tr. (Vol. 6A)

   (Mitzenmacher) at 816:7-19 (confirming that when the new rule set arrives, the Cisco products

   keep using the old rule sets “for the time that it takes in order to prepare a packet”); id. at 822:13-

   22 (confirming that the products continue using the old rules for a short time during the “very

   minimal delay of the compilation” of the new rules); id. at 823:24-824:10; DTX-1290 (Bates


                                                     19
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 25 of 33 PageID# 18205



   00006892.0668-0669) (including a table establishing that the accused products do not cease

   processing packets while “implementing rule changes”; the accused “transactional” products

   match old rules while new rule sets are compiling, whereas older systems matched the new rule

   sets while the new rules were compiling); PTX-1196 (Bates 00008406.0007-0008) (“with the

   proposed transactional-commit model, new rules will not take effect until compilation is done

   and stable. During compilation, packets will still match the old set of rules”); see also Trial Tr.

   (Vol. 6B) (Mitzenmacher) at 830:18-22 (showing that the transactional-commit model is accused

   by Centripetal). The second rule set in the accused combinations is then only applied to packets

   for which processing had not begun under the first rule set. See id. at 831:24-832:3

   (demonstrating that Cisco’s accused products do not cease processing packets that have already

   begun processing under the first (old) rule set, because “you may have to complete whatever is in

   flight and then you’ll stop and wait for the next step” (i.e., the second rule set)).

           In this sense, Cisco’s products behave like the prior art criticized in the Background of

   the ’806 patent: the patent disparages network protection devices that continue processing

   packets in accordance with an “outdated rule set,” which “[i]n certain circumstances (e.g., in the

   event of a network attack) … may exacerbate rather than mitigate the impetus for the rule set

   switch (e.g., the effect of the network attack).” JTX-2 at 1:25-31. Dr. Mitzenmacher similarly

   admitted that the ’806 patent was “trying to improve” on problems in prior art devices in which

   products continued processing packets using an outdated rule set while preparing a new rule set.

   Trial Tr. (Vol. 6A) (Mitzenmacher) at 815:5-816:1. This confirms that Cisco’s accused

   products—which continue processing packets under the old rule set during a rule swap and never

   “cease processing” a packet whose processing has already begun under the old rule set—do not




                                                     20
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 26 of 33 PageID# 18206



   meet the “cease processing” limitation of the asserted claims of the ’806 patent. Cisco is entitled

   to judgment of non-infringement of the ’806 patent.

                  2.      No Infringement Under the Doctrine of Equivalents

          For the ’806 patent, Centripetal only referenced the doctrine of equivalents for the

   “preprocess” limitation of the asserted claims. See generally Trial Tr. (Vol. 5B) (Mitzenmacher)

   at 712:25-714:18. Thus, Centripetal’s doctrine of equivalents argument cannot cure the

   deficiencies of proof for the “cease processing” limitation and related limitations relied upon in

   this motion.

          F.      Centripetal Has Failed to Prove that the Accused Product Combinations
                  Practice Key Limitations of U.S. Patent No. 9,686,193

          Centripetal contends that the accused routers and switches5 infringe claims 18 and 19 of

   U.S. Patent No. 9,686,193 (the “’193 patent”). Trial Tr. (Vol. 4) (Mitzenmacher) at 433:20-

   435:20. Centripetal has failed to provide sufficient evidence to show infringement of these

   claims, either literally or under the doctrine of equivalents, because the accused routers and

   switches do not include the specific packet-filtering rule required by the first “responsive to”

   limitation of the asserted claims. Thus, Cisco is entitled to judgment of non-infringement with

   respect to the ’193 patent.

                  1.      No Literal Infringement

          Asserted claims 18 and 19 require a very specific type of rule: “one or more packet-

   filtering rules configured to prevent a particular type of data transfer.” This requirement appears




          5
            Although Centripetal accuses Cisco’s switches and routers alone of infringing the ’193
   patent, Dr. Mitzenmacher identified the quarantine option discussed below as being associated
   with Cisco’s separate Stealthwatch and Identity Services Engine (ISE) offerings. Trial Tr. (Vol.
   4) (Mitzenmacher) at 471:1-3.



                                                    21
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 27 of 33 PageID# 18207



   in the first “responsive to” element. Specifically, the claims require a system or a non-transitory

   computer-readable medium that, inter alia, does the following things:

                  receive, from a computing device located in a first network, a
                      plurality of packets wherein the plurality of packets comprises
                      a first portion of packets and a second portion of packets;

                  responsive to a determination that the first portion of packets
                      comprises data corresponding to criteria specified by one or
                      more packet-filtering rules configured to prevent a particular
                      type of data transfer from the first network to a second
                      network, wherein the data indicates that the first portion of
                      packets is destined for the second network:

                  apply, to each packet in the first portion of packets, a first operator,
                     specified by the one or more packet-filtering rules, configured
                     to drop packets associated with the particular type of data
                     transfer; and

                  drop each packet in the first portion of packets; and

                  responsive to a determination that the second portion of packets
                      comprises data that does not correspond to the criteria, wherein
                      the data indicates that the second portion of packets is destined
                      for a third network:

                  apply, to each packet in the second portion of packets, and without
                     applying the one or more packet-filtering rules configured to
                     prevent the particular type of data transfer from the first
                     network to the second network, a second operator configured to
                     forward packets not associated with the particular type of data
                     transfer toward the third network; and

                  forward each packet in the second portion of packets toward the
                     third network.

   JTX-4 at claims 18-19.

          In light of the specific items that Centripetal has accused as the “one or more packet-

   filtering rules configured to prevent a particular type of data transfer,” Cisco is entitled to

   judgment of non-infringement. There are two crucial points about Centripetal’s accusations that,

   taken together, are fatal to its infringement claim.



                                                     22
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 28 of 33 PageID# 18208



          First, Centripetal accuses only the “quarantine” in Cisco’s accused products (which is

   issued by a human using Cisco’s Identity Services Engine (ISE)) as being the “one or more

   packet-filtering rules configured to prevent a particular type of data transfer.” Trial Tr. (Vol. 4)

   (Mitzenmacher) at 518:22-520:13, 524:14-525:3; Trial Tr. (Vol. 6A) (Mitzenmacher) at 777:23-

   778:15. Dr. Mitzenmacher did not identify any other aspect of the accused routers or switches

   that could satisfy the “one or more packet-filtering rules” requirement, and indeed conceded on

   cross that “I don’t recall specifically discussing others.” Id. at 791:17-792:1. Accordingly, the

   Court commented that “he has agreed that the quarantine is the only example he used of what

   happens when you drop a packet. So, that, he’s admitted, so let’s move on from there.” Id. at

   792:21-24. Likewise, the quarantine is the only feature Centripetal identified in its proposed

   findings of fact as the “one or more packet-filtering rules configured to prevent a particular type

   of data transfer.” See Centripetal’s Findings of Fact, ¶¶ 115-124 (Dkt. 419). To establish

   infringement, therefore, Centripetal must show that a “quarantine” (the accused “one or more

   packet-filtering rules”) is “configured to prevent a particular type of data transfer,” as required

   by the claim.

          Second, the only “particular type of data transfer” that Centripetal accused is a

   HyperText Transfer Protocol GET (“HTTP GET”) or a HyperText Transfer Protocol POST

   (“HTTP POST”) used for exfiltration. Trial Tr. (Vol. 4) (Mitzenmacher) at 520:15-17, 520:22-

   521:4. Dr. Mitzenmacher did not identify any other specific types of data transfer as the alleged

   “particular type of data transfer,” and indeed his slide summarizing his testimony confirmed that

   “[t]he particular type of data transfer that is prevented from quarantined computers are HTTP

   POST and HTTP GET commands, which are used in exfiltration attacks.” Trial Tr. (Vol 6A)

   (Mitzenmacher) at 786:5-787:20; see also id. at 779:22-780:13.




                                                    23
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 29 of 33 PageID# 18209



          In view of these two points, Cisco is entitled to judgment of non-infringement because

   Dr. Mitzenmacher conceded that a quarantine (the accused packet-filtering rule) cannot filter

   packets based on the presence or absence of an HTTP POST or HTTP GET (the accused

   “particular type of data transfer”). As Dr. Mitzenmacher admitted, the quarantine does not

   examine a packet’s payload at all; it only looks at the packet’s header.6 Trial Tr. (Vol 6A)

   (Mitzenmacher) at 785:17-20 (quarantine looks at a packet’s header); Trial Tr. (Vol. 6B)

   (Mitzenmacher) at 870:18-21 (confirming that quarantine looks at information in the header and

   not the payload). But the two data transfers that Dr. Mitzenmacher accused as the “particular

   type of data transfer”—HTTP POST and HTTP GET—are located in a packet’s payload, not in

   the header. Trial Tr. (Vol 6A) (Mitzenmacher) at 780:17-23, 782:19-22; 783:14-17. By

   definition, the quarantine cannot be “configured to prevent” an HTTP POST or HTTP GET

   (“particular type of data transfer”) if it does not even search the payload for such transmissions.

   See Trial Tr. (Vol 6A) (Mitzenmacher) at 793:1-7 (“Q. And the quarantine rules cannot

   determine from a packet whether the packet has this thing we called the HTTP POST or the

   HTTP GET, correct? A. I would say it might not be looking specifically for the POST or the

   GET, but it’s looking at both the network address of where it’s coming from, and it may also

   look at the port, which would specify whether it’s HTTP or not.”).

          Indeed, a quarantine is generic; it cannot identify any particular types of data transfer. It

   is instead a tool that a human being can use to block all traffic to certain destinations, regardless

   of the “particular type of data transfer” (and regardless of any other details about the packet).



          6
            Packets have a header and a payload. Trial Tr. (Vol 6A) (Mitzenmacher) at 780:14-16.
   A packet is analogous to a letter, with a “header” portion including information about the sender
   and the recipient (like an envelope with a return and destination address) and a “payload” that
   contains the substance of the communication (the letter inside an envelope).



                                                    24
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 30 of 33 PageID# 18210



   Trial Tr. (Vol 6A) (Mitzenmacher) at 793:22-794:4; Trial Tr. (Vol 4) (Mitzenmacher) at 495:4-

   14 (showing a network administrator’s role in quarantine). Centripetal has failed to prove that

   the accused switches and routers literally infringe claim 18 and 19 of the ’193 patent.

                  2.      No Infringement Under the Doctrine of Equivalents

          Centripetal has also failed to demonstrate that the accused combination satisfies the

   “responsive to” element discussed above under the doctrine of equivalents. Dr. Mitzenmacher

   offered only conclusory testimony on this point. Trial Tr. (Vol. 4) (Mitzenmacher) at 550:9-

   551:20. He did not even attempt to explain how the quarantine option in Cisco’s products,

   despite not being configured to target HTTP POST or HTTP GET transmissions (or indeed any

   particular transmissions) and despite being entirely subject to human decision-making, is

   nonetheless equivalent to a “packet-filtering rule” that prevents a “particular type of data

   transfer.” In particular, Dr. Mitzenmacher did not explain how the human-operated quarantine

   option operates in substantially the same way as the “packet-filtering rule” of the asserted

   claims. See Akzo Nobel Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1343 (Fed. Cir. 2016)

   (finding expert testimony “that Dow’s process operates ‘in substantially the same way (by

   collecting the disperse material in a contained volume)’” insufficient to withstand summary

   judgment of no equivalents because “he fails to … articulate how the differences between the

   two processes are insubstantial”). Dr. Mitzenmacher’s entirely conclusory testimony, devoid of

   any key linking argument, cannot carry Centripetal’s burden under the doctrine of equivalents.

   See id. (rejecting expert equivalents testimony that was “broad and scant” and characterized by

   “ambiguity and generality”). Thus, Cisco is entitled to judgment of no infringement by

   equivalents for the ’193 patent.




                                                    25
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 31 of 33 PageID# 18211



   IV.    CENTRIPETAL HAS NOT PROVED THAT CISCO INDUCED
          INFRINGEMENT UNDER 35 U.S.C. § 271(b)

          To prove induced infringement under 35 U.S.C. § 271(b), Centripetal must show (among

   other things) that Cisco knew that a third party’s actions would constitute direct infringement of

   Centripetal’s patents. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015)

   (“[L]iability for induced infringement can only attach if the defendant knew of the patent and

   knew as well that ‘the induced acts constitute patent infringement.’ (quoting Global-Tech

   Appliances, Inc. v. SEB, S.A., 563 U.S. 754, 766 (2011))). The Supreme Court has explained that

   there is no liability for induced infringement if “the defendant reads the patent’s claims

   differently from the plaintiff, and that reading is reasonable”; it is not enough to assert that the

   defendant knows merely that the third party’s acts “might infringe.” Id. at 1928. Centripetal

   itself acknowledged that it is required to prove that Cisco “knew or willfully blinded itself to the

   fact that its actions were aiding and abetting direct infringement.” Centripetal’s Conclusions of

   Law ¶ 30 (Dkt. 419).7

          Despite Centripetal’s recognition of its burden, not one Centripetal witness testified that

   Cisco knew that any third party’s actions would directly infringe. Centripetal appears to have

   had no plan to introduce such testimony: the “Summary Findings of Fact” that Centripetal

   submitted for direct examination of its witnesses do not mention this issue at all. See Exs. C-L

   (Summary Findings of Fact for Centripetal Witnesses).

          Centripetal’s failure of proof is unsurprising; Cisco has reasonable (indeed correct)

   noninfringement positions as to all five patents, including but not limited to claim construction



          7
            Centripetal has not asserted contributory infringement under 35 U.S.C. § 271(c). See
   Centripetal’s Conclusions of Law ¶ 30 (Dkt. 419) (asserting only induced infringement under §
   271(b)).



                                                     26
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 32 of 33 PageID# 18212



   positions, which make its belief that third parties using Cisco’s products do not infringe

   Centripetal’s patents eminently reasonable. See Commil, 135 S. Ct. at 1928 (inducement liability

   cannot attach if “the defendant reads the patent’s claims differently from the plaintiff, and that

   reading is reasonable”); Ecolab, Inc. v. FMC Corp., 569 F.3d 1335, 1351, amended on reh’g in

   part, 366 F. App’x 154 (Fed. Cir. 2009) (defendant’s reasonable belief of non-infringement was

   sufficient evidence that defendant lacked the intent required for induced infringement); DSU

   Med. Corp. v. JMS Co., 471 F.3d 1293, 1307 (Fed. Cir. 2006) (where defendant “did not believe

   its [product] infringed,” evidence showed a “lack of the necessary specific intent” required for

   inducement). Cisco’s reasonable noninfringement defenses include but are not limited to the

   points developed in Part III above. Whether or not the Court accepts Cisco’s noninfringement

   arguments, they are at the very least reasonable and accordingly defeat any assertion that Cisco

   knew or was willfully blind to direct infringement by third parties.

          Centripetal accordingly provided the Court with no basis to find that Cisco induced

   infringement of any Centripetal patent under 35 U.S.C. § 271(b). The Court should accordingly

   enter judgment of no induced infringement.

   V.     CONCLUSION

          For the foregoing reasons, the Court should enter judgment on partial findings that

   Centripetal has failed to prove direct infringement of all asserted patents and has likewise failed

   to prove induced infringement of all asserted patents.

   Dated: May 21, 2020                                   CISCO SYSTEMS, INC.


                                                         By /s/
                                                         Of Counsel




                                                    27
Case 2:18-cv-00094-HCM-LRL Document 445 Filed 05/21/20 Page 33 of 33 PageID# 18213



   Dabney J. Carr, IV, VSB No. 28679
   TROUTMAN SANDERS LLP
   P. O. Box 1122
   Richmond, Virginia 23218-1122
   Telephone: (804) 697-1200
   Facsimile: (804) 697-1339
   dabney.carr@troutmansanders.com

   Neil H. MacBride, VSB No. 79883
   DAVIS POLK & WARDWELL LLP
   901 15th Street, NW
   Washington, DC 20005
   Telephone: (202) 962-7000
   Facsimile: (202) 962-7111
   neil.macbride@davispolk.com

   Louis N. Jameson (admitted pro hac vice)
   Matthew C. Gaudet (admitted pro hac vice)
   John R. Gibson, VSB No. 72968
   Jennifer H. Forte (admitted pro hac vice)
   DUANE MORRIS, LLP
   1075 Peachtree Street, N.E., Suite 2000
   Atlanta, Georgia 30309-3929
   Telephone: (404) 253-6900
   Facsimile: (404) 253-6901
   wjameson@duanemorris.com
   jrgibson@duanemorris.com
   jhforte@duanemorris.com

   Joseph A. Powers (admitted pro hac vice)
   DUANE MORRIS, LLP
   30 South 17th Street
   Philadelphia, PA 19103-4196
   Telephone: (215) 979-1000
   Facsimile: (215) 689-3797
   japowers@duanemorris.com

   Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
   DUANE MORRIS, LLP
   2475 Hanover Street
   Palo Alto, CA 94304-1194
   Telephone: (650) 847-4150
   Facsimile: (650) 618-2713
   NEGrigg@duanemorris.com

   Counsel for Defendant Cisco Systems, Inc.



                                                28
